Citation Nr: 0911179	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  05-14 910	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for primary open 
angled glaucoma as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to March 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that confirmed and continued a previous denial of 
service connection for primary open angled glaucoma as 
secondary to diabetes mellitus.   

The Veteran presented testimony at a personal hearing at the 
RO before a Decision Review Officer in August 2007.  A copy 
of the hearing transcript was attached to the claims file.


FINDING OF FACT

In a written statement received in March 2009 prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal for service connection for glaucoma 
secondary to diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
primary open angled glaucoma as secondary to diabetes 
mellitus by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for primary open angled 
glaucoma as secondary to diabetes mellitus and it is 
dismissed.


ORDER

The appeal on the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for primary open angled glaucoma as secondary to 
diabetes mellitus is dismissed.




		
L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


